El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
El presente caso nos brinda la oportunidad de resolver dos cuestiones fundamentales. Primeramente, si las dispo-siciones de la Ley de Salario Mínimo vigente en este caso proveen para el reclamo prospectivo de las sumas adeuda-das en concepto de salarios; esto es, si un empleado tiene derecho a reclamar por aquellas causas de acción surgidas posteriormente a la presentación de la demanda ante los tribunales. En segundo lugar, debemos determinar si la interposición de una reclamación al amparo del Art. 13 de la Ley de Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. see. 282), tiene el efecto de in-terrumpir la prescripción de las acciones en beneficio de aquellos trabajadores que se unan con posterioridad al pleito. Veamos.
El 21 de agosto de 1996 la Sra. Olga M. Rodríguez Ro-sado, junto a otros codemandantes, por sí y en representa-ción de otros quinientos miembros de “la clase” (peticiona-rios)(1) presentaron una demanda ante el Tribunal de Primera Instancia, Sala Superior de Humacao (TPI), en contra de Syntex (F.P) Inc. y Syntex Puerto Rico, Inc. (Syn-tex o recurrida) por alegadas violaciones a la antigua Ley de Salario Mínimo de Puerto Rico, Ley Núm. 96 de 26 de junio de 1956 (29 L.P.R.A. see. 245 et seq. (ed. 1995)).(2) Solicitaron las sumas que alegadamente se les adeudaban por concepto de trabajos realizados durante el período es-tatutario para tomar alimentos; aquellas por los trabajos realizados durante el séptimo día de descanso; las corres-*372pondientes a vacaciones no concedidas o no disfrutadas consecutivamente o fraccionadas indebidamente; aquellas sumas no pagadas, como bono de Navidad y créditos al plan de pensión, y las sumas a parearse bajo los planes de ahorro.(3)
El 31 de octubre de 1996 Syntex contestó la demanda, alegando como defensas afirmativas, inter alia, que los de-mandantes fueron compensados por los servicios prestados conforme a la ley y la reglamentación aplicable; que bajo ningún concepto les adeudan sumas de dinero; que los peti-cionarios obtuvieron la autorización del Secretario del Tra-bajo para reducir u obviar los períodos de alimentación co-rrespondientes, sin que mediara dolo o intimidación de parte de la recurrida, y que el presente pleito no procede que sea certificado como un pleito de clase. Plantearon, además, las defensas de prescripción, incuria, cosa juzgada y compensación. (4)
El 25 de noviembre de 1996 el TPI emitió una Orden para que Syntex preservara los expedientes de nómina y jornales correspondientes a las reclamaciones de los peticionarios. Según la orden de preservación de evidencia, se recopilaron los expedientes de nóminas, incluso los regis-tros de entrada y salida para todos los demandantes, du-rante el período comprendido entre 1986 al año de presen-tación de la demanda, o sea, 1996. Dichos documentos fueron trasladados de la planta de Syntex a las oficinas del Bufete Schuster, Usera, Aguiló & Santiago, donde estarían disponibles para inspección tan pronto dicho foro así lo ordenara.
El 23 de enero de 1997 el TPI ordenó, a solicitud de la recurrida, la paralización de los procedimientos de descubri-miento de prueba hasta tanto se dilucidara lo relativo a la certificación del pleito como un pleito de clase. Posterior-mente, el 9 de mayo de 1997 dicho foro limitó el descubri-miento de prueba únicamente a las deposiciones del Direc*373tor de Recursos Humanos de Syntex, así como de sus dos predecesores, para demostrarle al tribunal que existían unas circunstancias similares entre los trabajadores que permitían la certificación de la clase. Luego de lo cual, los peticionarios presentarían su solicitud de certificación de clase.(5) En cuanto al resto del descubrimiento, el TPI ex-presó que
D]o acordado ... deja vigente la paralización del descubri-miento de prueba que el Tribunal ordenó en cuanto a otros issues, que no sean en cuanto a las tres deposiciones de los tres directores de recursos humanos en Syntex, para propó-sito de establecer que los demandantes están en situaciones similares. (6)
Así las cosas, el 8 de julio de 1998 los peticionarios en-mendaron la demanda para incluir 60 nuevos empleados que, alegadamente, contaban con reclamaciones de igual naturaleza. (7)
El 13 de octubre de 1998 los peticionarios cursaron a Syntex un Primer Requerimiento de Admisiones y de Pro-ducción de Documentos e Interrogatorios,(8) al cual la com-pañía recurrida se opuso argumentando que el TPI había paralizado todo lo relacionado al descubrimiento de prueba hasta tanto dicho foro determinara si se iba a certificar el pleito como un pleito de clase. Argüyeron que, al no cono-cerse si el pleito se iba a certificar así, no estaban en posi-ción de conocer a cuáles personas se les estaría condu-ciendo el descubrimiento de prueba.(9)
*374Posteriormente, el 7 de diciembre de 1998 los peticiona-rios presentaron ante el TPI una segunda demanda enmen-dada para incluir 5 nuevos reclamantes, y a su vez desistie-ron de tramitar el pleito como un pleito de clase.(10) Prosiguieron el pleito con arreglo a lo dispuesto en el Art. 13 de la Ley de Horas y Días de Trabajo, supra, y la Ley de Salario Mínimo, Ley Núm. 96, supra, 9 L.P.R.A. sec. 246(d) (ed. 1995).
El 10 de enero de 1999 los peticionarios solicitaron al TPI que ordenara a la recurrida contestar el primer reque-rimiento de admisiones e interrogatorios de 13 de octubre de 1998, pues a su entender era académica la paralización ordenada anteriormente por dicho foro, debido a que el pleito ya no se tramitaría como un pleito de clase, sino como una reclamación representativa al amparo del Art. 13 de la Ley Núm. 379, supra.(11) Lo solicitado fue declarado con lugar por el TPI mediante una orden de 16 de febrero de 1999.
El 6 de abril de 1999 el TPI celebró una vista sobre el estado de los procedimientos. En ésta, el tribunal concedió 90 días a los peticionarios para añadir a la demanda a todo aquel empleado que deseara formar parte del pleito.(12) Asi-mismo, ordenó a Syntex a contestar las demandas enmen-dadas, los interrogatorios y requerimientos de admisiones sometidos por los peticionarios.(13) El 9 de julio de 1999 *375Syntex contestó el primer interrogatorio y requerimiento de admisiones.(14)
Mientras tanto, los peticionarios comenzaron la inspec-ción de documentos según lo ordenado por el TPI. Para principios del mes de abril de 2000, Syntex solicitó a los peticionarios que le notificaran la fecha cierta para la cual terminarían la referida inspección. Los demandantes no anunciaron fecha alguna. En vista de ello, mediante una carta de 13 de abril de 2000, la recurrida les notificó que a partir de las 5 p.m. del 14 de abril de 2000, daría por con-cluido el acceso a los expedientes de nómina de los empleados.
Posteriormente, y luego de haber paralizado el descubri-miento unilateralmente, Syntex solicitó al TPI que cele-brara una vista con el propósito de dilucidar las razones por las cuales la inspección se había extendido y para que estableciera un término para su conclusión.(15) La parte pe-ticionaria se opuso a dicha solicitud.(16) Celebrada la vista el 29 de junio de 2000, las partes estipularon que en un término de 90 días los peticionarios terminarían con el pro-ceso de inspección de los documentos.
Así las cosas, el 1 de septiembre de 2000 los peticiona-rios presentaron una Moción Solicitando Orden de Producción.(17) Solicitaron la producción de las hojas de asistencia diaria, los expedientes de nómina, las tarjetas acumulativas de vacaciones y de licencia por enfermedad —correspondientes a un período posterior a la presenta-ción de la demanda original— de aquellos empleados que continuaron trabajando con el patrono después de la pre-sentación de la acción legal.(18) Además, solicitaron repro-*376ducir los documentos que habían estado examinando du-rante los pasados meses.(19)
Syntex se opuso a dicha solicitud mediante una moción presentada el 7 de septiembre de 2000. Argumentó que la See. 32 de la Ley Núm. 96, supra, al amparo de la cual reclamaron los peticionarios, limitaba a 10 años el período por el cual se podían retrotraer las reclamaciones de sala-rios y no provee para reclamar por un período posterior a la presentación de la demanda. En consecuencia, sostuvo la recurrida que cualquier descubrimiento relacionado con períodos posteriores a la presentación de la demanda original sería impertinente. Señalaron, además, que de inte-resar la parte peticionaria recobrar salarios correspondien-tes al período posterior a la presentación de la demanda, lo que procedía era la presentación de una nueva reclamación que cubriese dicho término.(20)
Mediante Orden de 8 de septiembre de 2000, el TPI or-denó, en primer lugar, la producción de todos los documen-tos solicitados, incluso los que se extendían a un período posterior a la fecha de presentación de la demanda original de aquellos empleados que continuaron trabajando con el patrono, y en segundo lugar, ordenó poner a la disposición de los demandantes, para su reproducción, la totalidad de los documentos que ya habían sido objeto de inspección por los peticionarios.
Inconforme, Syntex acudió ante el Tribunal de Circuito de Apelaciones (TCA) y señaló que incidió el foro de instan-cia al extender el alcance del descubrimiento solicitado por los peticionarios y al ordenar la reproducción de los docu-mentos correspondientes a 75 reclamantes por un período de 13 años. Al mismo tiempo, Syntex solicitó la paraliza-ción del descubrimiento de prueba hasta tanto el TCA atendiera los planteamientos ante su consideración, lo cual se declaró con lugar.
*377Mediante Sentencia de 20 de junio de 2002, el TCA re-vocó la Orden dictada por el TPI. Al así hacerlo, distinguió entre dos categorías de empleados: (1) los 10 empleados que continuaron trabajando para Syntex después de la fe-cha de presentación de la demanda original, y (2) los em-pleados que habían cesado en su empleo al momento en que se instó la reclamación contra el patrono.
En relación con la reclamación de los empleados que cesaron en su empleo antes de la presentación de la de-manda, el foro apelativo concluyó que, conforme a la See. 32 de la Ley Núm. 96, supra, ésta deberá retrotraerse a los 10 años anteriores desde el momento en que cesaron en sus labores. En cuanto a la reclamación de los empleados que aún trabajaban para el patrono al momento de presentarse la demanda original, expresó que su reclamación se limita-ría únicamente a los 10 años anteriores a la presentación de la reclamación judicial, lo que ocurrió en el presente caso el 27 de agosto de 1996. Resolvió que no procedía el descubrimiento de manera prospectiva.
Al respecto, expresó el TCA que:
Esta ley se creó para garantizar unos derechos de los traba-jadores, no para estrangular a los patronos. El Legislador es-tableció en aquélla [sic] Ley 96, un período de diez (10) años para una reclamación de un trabajador, no reclamaciones al infinito. Hoy la reclamación se limita a solo tres (3) años.

Lo que pretenden los empleados es insostenible. Pretenden el supuesto de que la reclamación de un empleado que llevaba diez (10) años trabajando con Syntex, para el año 1996, y se encuentra hoy aún trabajando con la firma, se extienda retro-activamente hasta el año 1986, y siga vigente hasta el año 2002, dieciséis años. Ello es impermisible.

El empleado que se encuentre en ese supuesto, no está impe-dido de presentar, hoy, una nueva reclamación en un pleito independiente, para reclamar tres (3) años para atrás como lo permite hoy la Ley Núm. 180, supra. (Énfasis suplido y en el original.) Apéndice, págs. 25-26.
Luego de determinar la retroactividad y alcance del des-cubrimiento de prueba, el TCA concluyó que las reclama-ciones de algunos de los empleados estaban prescritas, por lo que procedía la desestimación en contra de éstos. Así *378también, el foro apelativo determinó que el foro de instan-cia erró al permitir de forma genérica el descubrimiento de prueba sin que se establecieran los parámetros de ese pro-ceso como procedía en derecho, en una situación en donde había un claro abuso del derecho por parte de los peticionarios.
Inconformes con el curso decisorio seguido por el TCA, el 13 de septiembre de 2002 los peticionarios acudieron vía certiorari ante este Tribunal formulando los señalamientos de error siguientes:
(1) Erró el TCA al determinar que las reclamaciones sala-riales de 10 codemandantes iniciales que continuaron traba-jando con el patrono peticionario luego de radicarse la de-manda el 27 de agosto de 1996 se limitan a la fecha en que demandaron a Syntex y al sostener que estos 10 demandantes no tienen derecho a descubrir evidencia en posesión del pa-trono más allá de dicha fecha, resolviendo que las reclamacio-nes salariales de dichos demandantes por el periodo posterior a la radicación de su demanda deben tramitarse en un pleito posterior independiente, lo cual se solicita se reconsidere.
(2) Erró el TCA al determinar en apelación que la reclama-ción de algunos de los demandantes-recurridos están prescri-tas excediendo su jurisdicción apelativa más allá de los erro-res planteados en el recurso, siendo por demás dicha determinación de prescripción una contraria a derecho, pues la interposición de la demanda inicial interrumpió la prescrip-ción para todos los potenciales demandantes que se acumula-ron al caso posteriormente mediante enmiendas a la de-manda, según la norma sentada en Rivera Castillo v. Municipio de San Juan, 130 D.P.R. 683 (1992) analizada con la norma sentada en Caguas Lumber Yard v. Tribunal Superior, 96 D.P.R. 848 (1969), lo cual se solicita se reconsidere.
(3) Erró el TCA al intervenir en la sana discreción del TPI en el ejercicio de su facultad discrecional de regular los proce-dimientos pautando el descubrimiento de prueba en el caso al revocar la Resolución recurrida del 8 de septiembre de 2000, por la cual se ordenó al patrono demandado-peticionario pro-ducir las taijetas de asistencia, nóminas, expedientes de personal, y otros documentos de los trabajadores recurridos con el exclusivo fin de ser reproducidos por los mismos a su costo, y al sustituir su criterio por el del TPI pautándose en apelación el descubrimiento de prueba en el caso en lo que a juicio de los trabajadores recurridos es una intervención impermisible del TCA más allá de su facultad revisora como Tribunal Apelativo, *379pues extendió su jurisdicción más allá de los errores plantea-dos asumiendo el rol del TPI, lo cual se solicita se reconsidere.
(4) Erró el TCA al no reconocer la procedencia en ley de la resolución recurrida bajo la Regla 31.1 de Procedimiento Civil que autoriza y permite la producción de documentos para ser fotocopiados independientemente de que hayan sido previa-mente producidos e inspeccionados por la parte que interesa copia de los mismos, particularmente cuando la parte que produce los documentos tiene el deber de presentarlos en eviden-cia el día del juicio y de hecho los ha anunciado en evidencia en el caso, lo cual se solicita se reconsidere. Petición de certio-rari, págs. 8-9.
Mediante Resolución de 25 de octubre de 2002, expedi-mos el auto solicitado. Contando con el beneficio de la com-parecencia de ambas partes, estamos en posición de resolver.
HH HH
Atendemos, en primer lugar, el planteamiento de si pro-cede el descubrimiento de prueba relacionado con el pe-ríodo posterior a la fecha de presentación de la demanda original, respecto de aquellos 10 empleados que continua-ron trabajando para Syntex más allá del 21 de agosto de 1996, fecha en que se presentó la demanda original.
Las reclamaciones formuladas en el caso que nos ocupa, incluso las añadidas por las demandas enmendadas, se presentaron ante el TPI antes del 27 de julio de 1999,(21) *380por lo que aplican al caso de autos los términos y las dis-posiciones de la anterior Ley de Salario Mínimo.
Como se sabe, las reclamaciones de salarios están revestidas del más alto interés público debido a la importancia que el pago de éstos acarrea para la subsistencia de los obreros y sus dependientes. Con el objetivo de garantizarles un ingreso mínimo adecuado, y tomando en consideración las pésimas condiciones socioeconómicas en que vivía la clase trabajadora a mediados del siglo pasado, nuestra Asamblea Legislativa aprobó la Ley de Salario Mínimo, con lo cual atemperó las disposiciones de la Ley Federal de Normas Razonables del Trabajo (Federal Labor Standards Act) a la ley local.(22) Véase D.M. Helfeld, La política laboral constitucional del 1952: sus principios esenciales y los factores que la influenciaron, 72 (Núm. 2) Rev. Jur. U.P.R. 143, 150 (2003).
Al respecto, la See. 32 de la Ley de Salario Mínimo disponía que:
(a) Por el transcurso de tres (3) años prescribirá la acción en reclamación de salarios que pueda tener un empleado contra su patrono al amparo de [la Ley de Salario Mínimo], de los decre-tos mandatorios ya aprobados o que se aprueben de acuerdo con sus disposiciones, de las órdenes promulgadas por la Junta o al amparo de cualquier contrato o ley. Para la prescripción de esta acción el tiempo se contará desde que el empleado cesó en su empleo con el patrono. El término de prescripción antes indi-cado se interrumpirá y comenzará a transcurrir de nuevo por la reclamación de la deuda de salario al patrono, judicial o extra-judicialmente, por el obrero, su representante, o funcionario del Departamento con facultad para ello y por cualquier acto de reconocimiento de la deuda por el patrono.
*381(b) Cuando el empleado estuviere trabajando con el pa-trono, la reclamación solamente incluirá los salarios a que tu-viere derecho el empleado, por cualquier concepto, durante los últimos diez (10)años anteriores a la fecha en que estableciere la acción judicial.
(c) En el caso de que el empleado hubiere cesado en su em-pleo con el patrono, la reclamación solamente incluirá los úl-timos diez (10) años anteriores a la fecha de su cesantía. (Én-fasis suplido.) 29 L.P.R.A. sec. 246(d) (ed. 1995).
Como se puede observar, bajo la Ley de Salario Mínimo, a todo empleado que recibiera una compensación inferior a la establecida por ley se le confería el derecho a cobrar el importe correspondiente mediante una acción civil. Dicha ley, a su vez, confería al Secretario del Trabajo y Recursos Humanos la facultad de iniciar la acción correspondiente, bien por iniciativa propia o a petición de los empleados interesados. Así también, los incisos (b) y (c) del referido estatuto distinguían entre aquellos empleados que continuaban prestando sus servicios para el patrono al momento de instarse la reclamación, de aquellos que habían cesado en sus empleos con éste.
Con relación a estos últimos, el inciso (a) establecía que la acción para reclamar salarios prescribiría a los tres años desde el momento en que cesaran en el empleo, pero éstos sólo podían reclamar el importe correspondiente a los 10 años anteriores a la fecha de cese en el empleo.
En cuanto a los que aún continuaban trabajando para el patrono, éstos sólo podían reclamar los salarios correspon-dientes a los 10 años anteriores desde la fecha en que ins-taran la reclamación judicial. Véase A. Acevedo Colom, Le-gislación Protectora del Trabajo Comentada, San Juan, [s. Ed.], 1988, págs. 60-62.
En el caso que nos ocupa, la controversia se centra en la interpretación del inciso (b) de la Ley de Salario Mínimo, en cuanto a si un empleado que continúa trabajando para el patrono durante la pendencia del litigio en reclamación de salarios puede reclamar las retribuciones devengadas y no pagadas por el período posterior a la fecha de presentación de la demanda o, en cambio, si dicha reclamación debe limi-*382tarse Tínicamente al importe correspondiente a los 10 años anteriores desde el momento en que se instó la demanda.(23) En otras palabras, nos corresponde identificar cuál es el al-cance de la frase “solamente incluirá” en dicho inciso; preci-sar si fue la intención legislativa referirse solamente al pe-ríodo previo a la interposición de la reclamación judicial o si se puede reclamar también por el período posterior.
De una simple lectura del citado precepto vemos que no se hace referencia de clase alguna en cuanto a lo que sucede con las reclamaciones de salarios (causas de acción) que sur-jan durante la pendencia del litigio. Surge claramente del lenguaje de dicho estatuto las limitaciones existentes a la retroactividad de las reclamaciones, pero nada contiene res-pecto a las que se originen posteriormente. Es decir, nos encontramos ante una situación en la que existe un vacío legislativo, por lo que nos corresponde auscultar la verda-dera intención o fin social que tuvo nuestra Asamblea Legis-lativa al momento de adoptar el estatuto en cuestión.
En reiteradas ocasiones hemos expresado que al acometer nuestra función de interpretación de las leyes debemos siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarlas. Nuestras determinaciones deberán atribuirle un sentido que asegure el resultado que originalmente se quiso obtener, en forma tal que la interpretación se ajuste al fundamento racional o al fin esencial de la ley, y a la política pública que la inspira. Vázquez v. A.R.P.E., 128 D.P.R. 513, 523 (1991); Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989). Es nuestra obligación fundamental en estos casos imprimirle efectividad a la intención legislativa y propiciar de esta forma la realización del propósito que per-*383sigue la ley.(24) Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334 (1986).
Así también, hemos expresado que en la interpretación de un estatuto debe evitarse orna aplicación literal de éste que resulte en consecuencias absurdas, siempre que se pueda dar a la ley una interpretación razonable compatible con el propósito legislativo. Díaz Marín v. Mun. de San Juan, supra; Pardavco, Inc. v. Srio. de Hacienda, 104 D.P.R. 65 (1975); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968); Pueblo v. Seda, 82 D.P.R. 719 (1961).
De una lectura del Informe rendido por la Comisión Conjunta de la Asamblea Legislativa que recomendó la aprobación de la Ley de Salario Mínimo, vemos que la política pública que inspiró la aprobación de la citada See. 32 de la referida ley era, de una parte, establecer un balance entre la protección de los intereses y derechos de los trabajadores para que se les compensaran en su totalidad las labores rendidas, y de otra parte, fijar un límite a las acciones y al período de tiempo que pueda cubrir una reclamación de esta índole. Véase 8 (Vol. 3) Diario de Sesiones 1072 (1956). Con ello se pretendió limitar las reclamaciones salariales de los obreros, quienes hasta esa fecha podían reclamar retroactivamente los salarios devengados por períodos indefinidos de tiempo.
Al respecto, dicho Informe expresó:
La Sección 32(c), que tiene reacción [sic] directa con el inciso (a), dispone que en caso de que el empleado hubiese cesado en su empleo al tiempo de presentar su reclamación, éste podrá incluir solamente los últimos cinco años [léase 10 años] ante-riores a la fecha de la cesantía. Esta disposición significa que cualquier reclamación de salarios instada por un ex-empleado contra su antiguo patrono podrá referirse a un período no ma*384yor de los cinco años anteriores a la fecha en que el quere-llante cesó en sus servicios.
El inciso(c) varía fundamentalmente la ley actualmente en vigor, al amparo de la cual se pueden presentar acciones por un período ilimitado que puede incluir el total de años de ser-vicio del trabajador querellante para el patrono querellado, irrespectivamente de que haya trabajado 25 ó 30 años para el mismo patrono .... Las dificultades inherentes a situaciones como éstas —tales como obtener evidencia necesaria, conseguir los récords relativos a los diferentes períodos, así como los tes-tigos materiales, etcétera— han dejado demostrado que se hace necesario incluir en la ley una fórmula más práctica que sin afectar fundamentalmente los intereses y los derechos de los trabajadores, proteja en forma adecuada el interés público. (Énfasis suplido.) Diario de Sesiones, supra.
De esta forma, con la aprobación del citado estatuto se le brindaron mayores garantías de debido proceso de ley al patrono, al protegerlo de reclamaciones al infinito e incentivar que los trabajadores reclamaran activamente sus derechos. En esencia, las limitaciones de tiempo a las que se hace referencia en el segmento transcrito surgieron con el fin de proteger al patrono contra reclamos a destiempo por parte del obrero. En el pasado, las reclamaciones que los obreros hacían por servicios prestados por más de 20 ó 30 años situaban al patrono en una posición desventajosa, pues en muchas de las ocasiones no contaba con los expedientes de dichos empleados o, por el transcurso del tiempo, no podía localizar los testigos materiales para una adecuada defensa de su caso, colocándolos en una posición de total incertidumbre.
La situación es distinta cuando un empleado reclama sus derechos por un período posterior a la presentación de la demanda. Si bien le aplicará la limitación de 10 años para reclamar retroactivamente por las prestaciones debidas, no deberá impedírsele de que puede reclamar por aquellas causas de acción surgidas una vez presentada la demanda. Desde la fecha de presentación de la demanda en su contra, ya el patrono conoce en qué consiste la reclamación del obrero, por lo que estaría en una mejor posición de recopilar la evidencia necesaria y con mayor facilidad podría *385localizar los testigos, sin tener los mismos problemas de de-bido proceso de ley que tendría un patrono al cual deman-dan por una reclamación de más de 20 años. No se trata ya de causas de acción o reclamaciones que surgieron hace mu-chos años, sino aquellas que ocurren cuando el patrono ya conoce que tiene un pleito instado.en su contra. De interpre-tarse de otro modo, no incentivaríamos al patrono a que atienda e investigue cualquier situación en la que alegada-mente se violenten los derechos de un trabajador, y por ende, tome las medidas correctivas necesarias para mejorar la situación del trabajador.
Por otro lado, ni en el Informe de la Comisión Conjunta ni en las discusiones de ambos proyectos ante la Cámara y el Senado, se debatió si las reclamaciones de dichos em-pleados podían extenderse por períodos posteriores a la presentación de la demanda. En cambio, nada en el len-guaje del estatuto sugiere que no se pueda reclamar por el período posterior a la presentación de ésta.
Es un principio reiterado en nuestro ordenamiento jurídico que las leyes y los reglamentos laborales deben ser interpretados liberalmente o de la manera más favorable al obrero. Almodóvar v. Margo Farms del Caribe, Inc., 148 D.P.R. 103 (1999); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993).
Concluimos, por lo tanto, que la intención legislativa fue la de establecer un límite de retroactividad a las reclamaciones, pero no impedir que el trabajador que continuara trabajando pudiese reclamar más allá de la fecha en que presentó la demanda. Es menester aclarar que ni el legislador ni nadie tienen forma de anticipar si los patronos que son demandados en casos de reclamaciones salariales continuarán o no en violación de los derechos de los trabajadores una vez interpuestas las reclamaciones judiciales en su contra. De igual manera, no puede exigirse a los trabajadores que anticipen en una demanda las sumas adicionales que les adeudarán por concepto de horas extras, si *386no saben siquiera si el patrono va a continuar violando las leyes laborales.(25)
Por ende, no permitir la enmienda a la reclamación de salarios por el período posterior a la presentación de la demanda original atentaría contra el principio de celeridad y economía procesal que permea nuestro ordenamiento jurídico. No obstante, el tribunal de instancia podrá esta-blecer, una vez completado el descubrimiento de prueba por las partes, la fecha límite para poder reclamar en el caso, sin perjuicio de que, de continuar subsiguientemente el pa-trono violando las leyes salariales aplicables, los reclaman-tes puedan presentar otro pleito.
Examinada la primera controversia en el caso de ma-rras, vemos que 10 de los empleados que figuran en el Anejo A de la demanda original continuaron prestando sus servicios para Syntex. Son éstos Marco A. Arroyo Román, María De Jesús Laboy, John Félix Ortiz, Carmen W. Le-brón, Edward López Peña, Felicita Méndez Rivera, Juan A. Molina, Teresa Peña Flores, Luis Orlando Rodríguez Ro-que y Luis A. Rodríguez Velázquez.(26) Por lo tanto, éstos podrán descubrir aquella prueba relacionada a los 10 años anteriores a la interposición de la demanda, o sea, hasta el 21 de agosto de 1986, y aquella prueba relacionada a todas las causas de acción surgidas durante el período posterior a la presentación de la demanda original, o sea, por el pe-ríodo posterior al 21 de agosto de 1996. Para ello, deberán enmendar la demanda original y acumular las reclamacio-nes o causas de acción surgidas entre la fecha de la de-manda original y la fecha en que culmine el descubri-miento de prueba.
En cuanto a las reclamaciones (causas de acción) surgi-*387das luego del 27 de julio de 1999, fecha en que entró en vigor la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, para aquellos 10 empleados que continuaron trabajando para Syntex, les aplicarán los nuevos términos prescriptivos dispuestos en dicha ley.(27)
hH
Atendemos, en segundo lugar, el planteamiento de los peticionarios en cuanto a que ninguna de las reclamaciones de los trabajadores estaban prescritas. Aducen los peticionarios que la interposición de la demanda original al amparo del Art. 13 de la Ley Núm. 379, supra, tuvo el efecto de interrumpir el período prescriptivo en beneficio de los potenciales trabajadores miembros de “la clase”, tal como sucede cuando se tratan de certificar pleitos de clase bajo la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. IIII.(28)
La controversia resultante entre ambas disposiciones de ley se circunscribe a determinar si una reclamación al amparo del Art. 13 de la Ley Núm. 379, supra, *388puede tratarse como si se tratara de un pleito de clase, bajo la Regla 20 de Procedimiento Civil, supra.(29) Veamos.
El Art. 13 de la Ley de Horas y Días de Trabajo, Ley Núm. 379, supra, dispone en lo pertinente, que
[l]a reclamación judicial podrá establecerla uno o varios em-pleados por y a nombre suyo o de ellos y de otros empleados que estén en circunstancias similares; Disponiéndose, que después de iniciada judicialmente la reclamación, ésta podrá ser transigible entre las partes, con la intervención del Secre-tario del Trabajo y Recursos Humanos o cualesquiera de los abogados del Departamento del Trabajo y Recursos Humanos, designado por dicho Secretario y la aprobación del Tribunal.
De la lectura del citado precepto podemos colegir que uno o varios empleados podrán iniciar una reclamación judicial por salarios devengados no pagados, así como por horas extras trabajadas, por sí o en representación de va-rios empleados que se encuentren en circunstancias similares. Véase, además, 29 U.S.C.A. sec. 216(b).(30) De igual manera, el Secretario del Trabajo y Recursos Huma-nos, o a quien éste asigne, podrá representar a los emplea-dos en cualquier reclamación de esta naturaleza.
En una ocasión anterior, tuvimos la oportunidad de interpretar el alcance de dicha disposición al compararla con la antigua Regla 20 de Procedimiento Civil, 32 *389L.P.R.A. Ap. II (ed. 1969).(31) Véase Caguas L.Y., Inc. v. Tribunal Superior, 96 D.P.R. 848 (1969). En dicha oportuni-dad, aclaramos que ambos estatutos proveen para dos pro-cedimientos con iguales propósitos, pero distintos en sus requisitos y en sus efectos. Uno que proviene de las Reglas de Procedimiento Civil, con ciertos requisitos para incluir en una acción a reclamantes que, por su cantidad y otras circunstancias, es más práctico certificarlos como clase y para quienes la sentencia que pudiere recaer afectará a to-dos por igual, salvo que soliciten su exclusión (“opt-out”). En éste hay un solo proceso, en el que la pretensión es única, pero tiene que ser formulada por varias personas conjuntamente, lo que conduce a una pluralidad de partes, pero sin que ello altere la existencia de un único proceso, una única reclamación y una única solución.
El otro, un procedimiento que surge de una ley especial, con el propósito específico de reclamar a un patrono cantidades no pagadas, provee para la inclusión (opt-in) de varios reclamantes, pero los efectos de la sentencia afectarán sólo a aquellos que sean expresamente incluidos en el pleito. Caguas L.Y., Inc. v. Tribunal Superior, supra, pág. 852; Groshek v. Babcock and Wilcox Tubular Products Div., 425 F. Supp. 232 (1977).(32) En consecuencia, el efecto que *390produce esta acumulación es la unión de varios procesos para efectos de tramitarlos en uno sólo, de tal manera que en un mismo procedimiento y en una única sentencia, aun-que con pronunciamientos independientes para cada actor, se resuelven las acciones de todos los trabajadores demandantes.
Una de las ventajas que podemos destacar del Art. 13 de la Ley Núm. 379, supra, es que se consagra terminantemente el derecho de uno o más empleados a ins-tar la acción judicial a nombre suyo o de ellos, y de otros empleados que estén en circunstancias similares, independientemente del factor numérico necesario para constituir la clase, a diferencia de la exigencia contenida en la Regla 20 de Procedimiento Civil, supra. Caguas L.Y., Inc. v. Tribunal Superior, supra, pág. 854. Simplemente se hace una invitación al empleado para formar parte de un pleito; no está obligado a formar parte de éste ni estará afectado por la decisión que recaiga en su día.
Asimismo, la Ley Núm. 379, supra, dispone que para desistir o transigir la acción se requiere de la aprobación del tribunal, y la intervención del Secretario del Trabajo, requisito que no está contenido en la referida regla de Procedimiento Civil y que es indispensable para la protección de los intereses de los obreros. Dicha regla tampoco exige la adecuada representación de todos los empleados que estén en circunstancias similares a la de los empleados comparecientes.
 Así pues, debemos concluir que la “acción de cla-se” dispuesta en la Ley de Horas y Días de Trabajo no es una “verdadera acción de clase”, según la definen las Re-glas de Procedimiento Civil vigentes, sino una acción re-presentativa, de acumulación permisible de partes, con *391distintos requisitos y distintos efectos. De acuerdo con lo anterior, los empleados que pretendan ser incluidos en “la clase” pueden acumularse como parte en el pleito ya ins-tado contra el patrono o pueden llevar una reclamación independiente. Como mencionáramos anteriormente, su derecho a reclamar no quedará perjudicado por la decisión que recaiga en su día en el caso. Caguas L.Y., Inc. v. Tribunal Superior, supra, págs. 855-856.
Asimismo, los términos prescriptivos establecidos para presentar la acción en reclamación de salarios, no se interrumpen con la presentación de una acción representativa al amparo del Art. 13 de la Ley Núm. 379, supra; o sea, los términos prescriptivos para aquellos trabajadores que optaron por no incluirse a la demanda continúan transcurriendo. (33)
No aplica al caso de autos la norma establecida por este Tribunal en Rivera Castillo v. Mun. de San Juan, 130 D.P.R. 683 (1992). Los hechos del mencionado caso son cla-ramente distinguibles del que ocupa hoy nuestra atención. La controversia objeto de la reclamación en Rivera Castillo v. Mun. de San Juan, supra, era susceptible de ser trami-tada como un pleito de clase. Sin embargo, el TPI, en su amplia discreción, determinó no certificarla como tal.(34)
*392Por el contrario, el presente caso, al ser una reclamación al amparo de la legislación laboral, no puede ser tramitada como un pleito de clase, sino más bien como una acción representativa o de acumulación permisible. El permitir otro análisis vulneraría los derechos creados por la legisla-ción laboral, a favor tanto de los obreros como del patrono. Adviértase que cada trabajador tiene su récord de trabajo, el cual es distinto del de los demás. Cada obrero trabajó un número distinto de horas, así como devengó y recibió unos salarios y beneficios distintos. Por lo tanto, la presentación de una demanda por un trabajador no brindaría una notifi-cación adecuada sobre el historial de trabajo o las posibles reclamaciones que puedan tener otros empleados contra el mismo patrono. Por ende, a la luz del trasfondo doctrinal previamente señalado, actuó correctamente el TCA al deter-minar que las reclamaciones de algunos empleados estaban prescritas.
En cuanto a la demanda original, los señores Diego Serrano Maldonado y Perry Torres González ofrecen como su fecha de cese en el empleo octubre de 1994 y junio de 1994, respectivamente. Éstos presentaron sus reclamaciones antes del 21 de agosto de 1996, por lo que no estaban prescritas. Sin embargo, tres de los empleados, Andrés Ca-rrasco Colón, Teresa Flores Medina y Olga M. Rodríguez Rosado, no ofrecen la fecha en la que cesaron en sus empleos con Syntex. Es desde esa fecha que depende que sus recla-maciones estén o no prescritas, por lo cual el tribunal de instancia deberá determinar la fecha correspondiente luego de escuchar a las partes.
*393En cuanto a los 60 empleados de la primera demanda enmendada, 53 de estos reclamantes ofrecen como su fecha de cese en el empleo el año 1997, por lo que al presentarse sus reclamaciones el 8 de julio de 1998, éstas estaban a tiempo, no prescritas.
No obstante, las reclamaciones de Carlos Camuas Osorio, José Luis Castro Cruz y Diego Serrano Maldonado, quienes cesaron en sus empleos en 1994, así como Cruz Díaz Sán-chez y Gustavo O. Delgado Flores, quienes cesaron en 1993 y 1992, respectivamente, están prescritas. Estos trabajado-res tenían 3 años para presentar su reclamación y no lo hicieron.(35) De igual manera, como mencionáramos previa-mente, sus reclamaciones presentadas fuera de término tampoco se retrotraen a la fecha de la presentación de la demanda original, pues ésta no tuvo el efecto de interrumpir los términos prescriptivos, ya que ellos no formaron parte de la reclamación original.
Por último, en cuanto a esta primera demanda enmen-dada se refiere, debemos señalar que los señores Nelson Castro Rodríguez y Mario Santiago Montañez ofrecen el 1995 como fecha de cese en su empleo. Las reclamaciones en sus respectivos casos dependerán de si el mes y día en que cesaron fue después del 8 de julio de 1995, lo que sig-nificaría que sus reclamaciones podrían estar prescritas.
Resta por considerar a los reclamantes de la segunda demanda enmendada. Cuatro de los reclamantes, Víctor Beltrán Acosta, Ángel Chariez, María A. Rivera Santiago y Eduardo Rodríguez Rodríguez, ofrecen como fecha de cese en el empleo el año 1996, y sólo uno, Lillian Alfonso Per-domo, ofrece el año 1997, por lo que sus reclamaciones fue-ron presentadas dentro del término de 3 años establecido por ley.
*394IV
Por estar íntimamente relacionados, procedemos a dis-cutir conjuntamente el tercer y cuarto señalamiento de error.
Nuestras Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III, proveen para que el alcance del descubrimiento de prueba sea amplio y liberal, de manera que se logren soluciones justas, rápidas y económicas a las controversias existentes entre las partes.(36) Lluch v. España Service Sta., 117 D.P.R. 729, 744 (1986). Con tales objetivos en mente, se ha diseñado un esquema de descubrimiento de prueba extrajudicial, el cual fomenta una mayor cooperación y flexibilidad entre las partes. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716, 728 (1994). Un amplio y adecuado descubrimiento de prueba antes del juicio facilita la tramitación de los pleitos y evita inconvenientes, sorpresas e injusticias que surgen cuando las partes ignoran, hasta el día de la vista, las cuestiones y los hechos que en realidad son objeto del litigio. Medina v. M.S. & D. Química P.R., Inc., supra.
Por otra parte, los tribunales tomarán un rol más activo en el manejo de todo lo relacionado con el descubrimiento de prueba en aquellos casos que involucren cuestiones complejas o en aquellos que impliquen cuestiones de interés público. Regla 37.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Medina v. M.S. & D. Química P.R., Inc., supra; Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838, 849-850 (1986).
Así también corresponde a los foros judiciales velar por que el descubrimiento de prueba no sea perturba-*395dor, hostil, opresivo o cause gastos o molestias indebidas. Es por ello que las Reglas de Procedimiento Civil proveen para que los tribunales expidan órdenes protectoras en los casos que procedan, con el propósito de proteger a la parte o persona con relación a la cual se utiliza el descubrimiento, de hostigamiento u opresión, así como de cualquier gasto o mo-lestia indebida. 32 L.P.R.A. Ap. Ill, R. 23.2. Los tribunales intervendrán en el proceso de descubrimiento de prueba, bien sea para emitir órdenes protectoras o guías, tomando en consideración los siguientes factores: (1) la multiplicidad de partes; (2) el monto de las cuantías reclamadas; (3) el extenso y complicado descubrimiento de prueba; (4) la com-plejidad de las controversias planteadas, y (5) los recursos de las partes, entre otros. Véanse, por ejemplo: Medina v. M.S. & D. Química P.R., Inc., supra; Amaro González v. First Fed. Savs., 132 D.P.R. 1042 (1993); Ortiz Rivera v. E.L.A., National Ins. Co., 125 D.P.R. 65 (1989); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pu-blicaciones J.T.S., 2000, T. 1, págs. 492-495.
De determinar que procede intervenir, los tribunales podrán establecer, entre otras cosas, unos controles tales como reuniones frecuentes con los abogados de las partes, delimitar las controversias, supervisar el descubrimiento de prueba y cambiar el orden de la prueba en la vista, de ser necesario. Cuevas Segarra, op. cit., pág. 495.
Por otro lado, en cuanto a los derechos de las partes durante el descubrimiento de prueba, la Regla 31.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que:
Además de tener derecho a que se produzca cualquier docu-mento o cosa para ser inspeccionado con relación a un examen bajo la Regla 27, o interrogatorios bajo la Regla 30, una parte podrá notificar a otra, sujeto a lo dispuesto en la Regla 23.2 una solicitud para que:
(1) produzca y permita inspeccionar, copiar o fotografiar, por o a nombre de la parte promovente, determinados docu-mentos, papeles, libros, cuentas, cartas, fotografías, objetos o cosas tangibles, de naturaleza no privilegiada, que constituyan o contengan evidencia relacionada con cualquiera de las mate-rias que estén dentro del alcance del examen permitido por la *396Regla 23.1 y que estuvieren en o bajo su posesión, custodia o dominio .... (Enfasis suplido.)
La citada regla cobra vital importancia en los casos de reclamaciones salariales. El descubrimiento de prueba en el ámbito laboral permite que quien pretenda demandar solicite antes del proceso el examen de cualquier documento cuyo conocimiento resulte imprescindible para fundamentar su demanda. Esta disposición aplica particularmente en los casos de los empleados que tratan de descubrir las cantidades dinerarias que les adeudan. A éstos les corresponde establecer mediante preponderancia de la prueba, no sólo que realizaron las labores por las cuales instan las reclamaciones, sino que también deberán acreditar el número de horas regulares y extras por las que realizaron los trabajos. Srio. del Trabajo v. Vélez, 86 D.P.R. 585 (1962); Sierra v. Eastern Sugar Associates, 71 D.P.R. 888 (1950).
El patrono, por su parte, podrá presentar las nóminas que conserve en su poder para controvertir lo alegado por los trabajadores. Las copias de las nóminas constituirán evidencia prima facie sobre su contenido. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991). Por tal razón, para refutar lo alegado por el patrono y fundamentar adecuadamente sus contenciones, el trabajador deberá tener derecho a fotocopiar las nóminas y aquellos documentos que sean pertinentes.
Finalmente, se hace imperativo recordar la doctrina establecida en nuestra jurisdicción de que los tribunales apelativos, de ordinario, no intervendremos con las determinaciones que hagan los juzgadores de hechos, salvo que medie prejuicio, pasión, parcialidad o error manifiesto. Rivera y otros v. Bco. Popular, 152 D.P.R. 140, 155 (2000); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Pueblo v. Bonilla Romero, 120 D.P.R. 92 (1987). Esto es fundamental por cuanto son ellos quienes están al tanto de to-dos los trámites y diligencias solicitadas por las partes.
En el caso de autos, el TPI ordenó a la recurrida poner a *397disposición de los peticionarios para su reproducción todos los documentos de nómina, tarjetas' de asistencia, y récord de personal.(37) Sin embargo, el TCA revocó al foro de ins-tancia al determinar que no procedía la reproducción de éstos en cuanto a los demandantes originales, por entender que tuvieron una cantidad considerable de tiempo para hacerlo. Al respecto, el foro apelativo concluyó que:
(a) El descubrimiento de prueba consistente de examinar y fotocopiar los expedientes de los 15 demandantes que figuran en la demanda original, que tuvieron 2 años de oportunidad para descubrir prueba, está concluido para los efectos de este pleito.(38)
Erró el TCA al así hacerlo. El TCA equivocadamente concluyó que los peticionarios habían tenido más de dos años para descubrir dicha prueba. Del expediente del caso de autos surge que el descubrimiento se vio interrumpido en varias ocasiones por un espacio mayor de dos años.(39) En razón de ello, no encontramos que hubiese abuso de discreción o arbitrariedad en la Orden del TPI de 8 de sep-tiembre de 2000. El foro de instancia se encontraba en me-*398jor posición para dirimir este asunto, y para conceder pe-ríodos de tiempo adicionales que, como hemos visto, eran necesarios dada la gran cantidad de veces que se detuvo el descubrimiento de prueba.
Por lo tanto, concluimos que los peticionarios podrán reproducir a su propio costo las hojas de asistencia, las nóminas, tarjetas acumulativas de vacaciones y licencia por enfermedad, solicitudes y acuerdos para reducir el pe-ríodo de tomar alimentos, y cualquier documento perti-nente por el período comprendido entre el 21 de agosto de 1986 y el 21 de agosto de 1996.
Por otra parte, concluimos que actuó correctamente el TCA al emitir unas guías que regularan el procedimiento de descubrimiento de prueba que por años se ha tratado de conducir sin éxito alguno. Se trata de un caso complejo, donde existe una gran cantidad de partes y reclamaciones, lo que amerita la intervención del tribunal para la más pronta solución de éste. Así pues, son razonables las guías dirigidas a limitar a un período de 60 días para dar por concluido el descubrimiento de prueba respecto a los peticio-narios de las demandas enmendadas de 8 de julio de 1998 y de 7 de diciembre de 1998. Al respecto el TCA expresó que:
(b) Se concederá un plazo no mayor de sesenta (60) días a los abogados de los (60) demandantes incluidos en la enmienda a la demanda de 8 de julio de 1998, y los cinco (5) incluidos [sic] la enmienda del 7 de diciembre de 1998, para examinar y/o foto-copiar, bajo las condiciones que aquí establecemos, los sesenta y cinco (65) expedientes de personal de estos empleados.
(c) En ese plazo de sesenta (60) días, ambas partes se pueden someter mutuamente mecanismos de descubrimiento de prueba, respecto a todos los reclamantes incluyendo los quince originales, siempre que su culminación, o sea la sumisión de las contestaciones en los casos de los interrogatorios, no excedan de treinta preguntas, ni del plazo de 60 días para ser contestados.(40)
No obstante, añadimos lo ya expresado anteriormente en esta opinión, en cuanto a que deberá concederse acceso, *399dentro del término de 60 días, a los 10 peticionarios de la demanda original, los cuales continuaron prestando sus servicios al patrono, para inspeccionar y reproducir los do-cumentos pertinentes que corresponden al periodo posterior al 21 de agosto de 1996.
Por los fundamentos antes expuestos, revocamos par-cialmente la sentencia del Tribunal de Circuito de Apela-ciones, en cuanto resolvemos que los 10 peticionarios que continuaron prestando sus servicios para el patrono podrán reproducir los documentos correspondientes al período comprendido entre 1986 a 1996, y podrán reclamar y des-cubrir prueba relacionada a las sumas adeudadas por el período posterior a la presentación de la demanda original. Se confirma en cuanto a los demás extremos. Se devuelve el caso al Tribunal de Primera Instancia para que continúe los procedimientos conforme a lo aquí dispuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente. El Juez Asociado Señor Fuster Berlingeri está conforme con la opinión, excepto con el acápite III, en cuanto a que algunas de las recla-maciones estaban prescritas, de cuyo dictamen de pres-cripción disintió. La Juez Asociada Señora Naveira de Ro-dón no intervino.
— O —

(1) Posteriormente, los peticionarios desistieron de litigar como una clase. Véase Apéndice, págs. 29-30.


(2) En su totalidad, los peticionarios eran empleados y ex empleados de Syntex, los cuales trabajaron a tiempo completo por espacio de 10 años en la planta de Humacao. De los 15 demandantes originales, 10 continuaron trabajando para Syntex luego de la interposición de la demanda original. Véase Apéndice, págs. 29-30.


(3) íd., págs. 29-45.


(4) íd., págs. 19-24.


(5) Apéndice, pág. 207.


(6) íd., pág. 208.


(7) Los períodos para los cuales los 15 primeros demandantes trabajaron para Syntex figuraron en el Anejo A de la demanda original, el cual contiene una tabla explicativa con el nombre, información de éstos relacionada a la posición que ocupa-ban, así como el salario devengado, las horas adeudadas y las fechas de inicio y termi-nación de cada uno en el empleo. Del mismo modo, los datos correspondientes a los nuevos 60 reclamantes figuraron en un nuevo Anejo A — 1. Véase Apéndice, págs. 43 — 45 y 73-86.


(8) Apéndice, págs. 87 — 117.


(9) íd., págs. 203-205. Véase Minuta, Apéndice, pág. 207.


(10) Apéndice, págs. 118-145. Acompañaron a dicha demanda enmendada un Anejo A-2, en el cual se detallaban las reclamaciones de estos 5 nuevos reclamantes, los cuales laboraban en la planta de Syntex en el Municipio de Guayama. Con la inclusión de estos últimos, la totalidad de los reclamantes era 80.


(11) Syntex presentó su oposición tardíamente el 22 de febrero de 1999.


(12) Apéndice, págs. 370-371.


(13) Según lo expresado por el TPI en la Minuta de la vista, el licenciado Aguiló Vélez, representante legal de Syntex, luego de hacer un recuento del caso, indicó que a su entender la paralización de los procedimientos ordenada por el TPI aún estaba vigente. De esta manera, se desprende de dicha Minuta que Syntex no había permi-tido el descubrimiento a los peticionarios, a pesar de haber sido ordenado por el TPI el 16 de febrero de 1999. Tampoco contestaron los interrogatorios y requerimientos de admisiones cursados en octubre de 1998.


(14) Apéndice, págs. 456-472.


(15) Apéndice, págs. 152-156.


(16) íd., págs. 157-182.


(17) íd., págs. 183-186.


(18) íd., pág. 184. Los peticionarios argumentaron que la producción de dichos documentos era “verdaderamente necesaria ya que muchos de los demandantes con-tinuaron trabajando para las demandadas Syntex Puerto Rico, Inc. y Syntex (P.P.), *376Inc. con posterioridad a la radicación de la demanda inicial, y de hecho muchos se acumularon en enmiendas subsiguientes”.


(19) Apéndice, pág. 185.


(20) íd., pág. 192.


(21) La Ley de Salario Mínimo fue derogada por la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. see. 250 et seq.), la cual entró en vigor el 27 de julio de 1999.
A partir de la entrada en vigor de la nueva ley, las reclamaciones por salarios, vacaciones o licencia por enfermedad que pueda tener un empleado contra su pa-trono al amparo de ésta o de cualquier decreto mandatorio prescribirán por el trans-curso de 3 años, contados a partir desde el momento de cese en el empleo. 29 L.P.R.A. sec. 250(j)(a). El término se interrumpirá y comenzará a transcurrir nuevamente con la reclamación de la deuda, judicial o extrajudicialmente, por el obrero, su represen-tante o funcionario del Departamento con facultad para ello y por cualquier acto de reconocimiento de la deuda por el patrono. 29 L.P.R.A. sec. 250(j)(a). A diferencia de la Ley de Salario Mínimo de 1941, la reclamación sólo podrá retrotraerse a los 3 años anteriores a la fecha de cese en el empleo.
De otra parte, en aquellos casos en que el empleado se encuentre trabajando con el patrono, éste podrá reclamar los salarios a que tenga derecho, por cualquier con-*380cepto, correspondientes a los 3 años anteriores a la fecha en que se establezca la reclamación judicial. 29 L.P.R.A. sec. 250(j)(b).


(22) La Ley Federal de Normas Razonables del Trabajo fue aprobada con el fin de eliminar las pésimas condiciones de trabajo de los obreros que trabajaban en industrias que participaban en el comercio interestatal. Con la adopción de la citada ley, el Congreso de Estados Unidos tuvo como norte lograr que la clase trabajadora alcanzara un nivel mínimo de bienestar que por las largas horas de trabajo y la escasa retribución económica era inasequible. Con tales propósitos en mente, a tra-vés de dicho estatuto se estableció un salario mínimo por hora y una jomada máxima semanal de trabajo. 29 U.S.C.A. sees. 202, 206(a) y 207(a).


(23) Véase esc. 19.


(24) Sólo hay una regla de interpretación que es absolutamente invariable, y es que debe descubrirse y hacerse cumplir la verdadera intención y deseo del poder legislativo. R.E. Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, Vol. I, págs. 241 — 242.


(25) Para fines ilustrativos, señalamos los casos de cobro de cánones de arrenda-miento, en donde el arrendatario aún luego de la presentación de la demanda continúa ocupando la propiedad sin pagar los cánones al arrendador. Lo que procede, entonces, es la presentación de evidencia de la deuda antes y después de la interposición de la demanda hasta el mismo día del juicio para recuperar aquellas rentas vencidas.


(26) Apéndice, págs. 73-75.


(27) En cuanto a los empleados cuyos nombres figuran en los Anejos A-l y A-2, debemos aclarar que las respectivas demandas enmendadas fueron presentadas por los peticionarios el 8 de julio de 1998 y el 7 de diciembre de 1998, respectivamente. Lo que significa que tendrán derecho a descubrir prueba y a reclamar salarios por los 10 años anteriores a la fecha de presentación de sus respectivas demandas.


(28) Ambos estatutos, la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y el Art. 13 de la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. see. 282), tienen sus contrapartes en la jurisdicción federal. Véanse: R. 23(b)(3), Fed. Rules Civ. Proc., 28 U.S.C.; 29 U.S.C.A. sec. 216(b). Por ello, al analizar la controversia antes nos acudi-remos a manera ilustrativa a los análisis e interpretaciones que han hecho algunas cortes federales de la Ley Federal de Normas Razonzables del Trabajo y las Reglas de Procedimiento Civil federales.
Constituye una norma reiterada en nuestro ordenamiento jurídico que cuando un estatuto es adoptado de una ley extranjera o de otra jurisdicción, se presume que se adopta con la interpretación que se le ha dado hasta ese momento en la jurisdic-ción de donde procede. Pueblo v. Rivera (a) Panchito, 7 D.P.R. 332, 353 (1904); García v. Northern Assurance Co., 92 D.P.R. 245, 253-254 (1965). Dichas decisiones tienen fuerza persuasiva para nuestros tribunales. Pueblo v. Dolce, 105 D.P.R. 422, 428-29 (1976); Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983).


(29) Como se sabe, las reglas de procedimiento civil aplican siempre y cuando no se lesionen los derechos sustantivos que las leyes laborales conceden a los trabajadores. La See. 6 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 395, dispone que “[e]l Tribunal Supremo adoptará, para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menoscaben, amplíen o modifiquen los derechos sustantivos de las partes”.
Asimismo, en ocasiones anteriores hemos expresado que para delimitar el ám-bito de aplicación de un estatuto o de unas reglas de procedimiento hay que recurrir en primera instancia a las leyes especiales, las cuales establecen los derechos sus-tantivos de los trabajadores. Piñero v. A.A.A., 146 D.P.R. 890 (1998).


(30) El citado precepto legal es similar a lo dispuesto en la Ley Federal de Nor-mas Razonables del Trabajo, 29 U.S.C.A. sec. 216(b). No obstante, a diferencia de la legislación local, el estatuto federal contiene una disposición que establece como requisito para el empleado que vaya a formar parte del pleito, el prestar su consen-timiento por escrito y presentarlo ante la Corte. 29 U.S.C.A. sec. 216(c).


(31) La antigua Regla 20.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill (ed. 1969), en sus incisos (a),(b) y (c), permitía tres tipos de acciones de clase. La clasificación de cada una dependía de las relaciones jurídicas que existían entre los miembros de una misma clase. En el caso Caguas L.Y., Inc. v. Tribunal Superior, 96 D.P.R. 848 (1969), este Tribunal denominó a la acción de clase del inciso (a) como la “verdadera acción o pleito de clase”; a la del inciso (b) la denominó como la híbrida, y la de la letra (c) se conoció como “la espuria”. Encontró el Tribunal que el Art. 13 de la Ley Núm. 379, supra, era armonizable con la acción de clase conocida como “espuria”, pero reconoció algunas diferencias entre ambos preceptos. Posteriormente, al enmendarse las Re-glas de Procedimiento Civil, los incisos (b) y (c) fueron derogados.


 En ei caso LaChapelle v. Owens-Illinois, Inc., 513 F.2d 286, 288 (5to Cir. 1975), reconociendo esta diferencia entre ambos estatutos, el tribunal expresó que:
“There is a fundamental, irreconcilable difference between the class action described by Rule 23 and that provided for by FLSA 87 16(b). In a Rule 23 proceeding a class is described; if the action is maintainable as a class action, each person within the description is considered to be a class member and, as such, is bound by judgment, whether favorable or unfavorable, unless he has ‘opted out’ of the suit. Under 87 16(b) of FLSA, on the other hand, no person will be bound by or may benefit from judgment unless he has affirmatively ‘opted into’ the class; that is, given his written, *390filed consent. Sims v. Parke Davis & Co., 334 F.Supp. 774, 780-81 (E.D.Mich.), aff’d 453 F.2d 1259 (6th Cir.1971), cert. denied 405 U.S. 978, 92 S.Ct. 1196, 31 L.Ed.2d 254 (1972). It is crystal clear that 87 16(b) precludes pure Rule 23 class actions in FLSA suits.” (Énfasis suplido.) Véase, además, Groshek v. Babcock and Wilcox Tubular Products Div., 425 F.Supp. 232, 233 (D.Wis.1977).


 De hecho, a modo ilustrativo, a igual conclusión ha llegado el peso de la jurisprudencia federal. Véanse: P.W. Husserl, Inc. v. Newman, 25 F.R.D. 264, 267 (D.N.Y. 1960); Athas v. Day, 161 F.Supp. 916, 919 (D. Colo. 1958). En este último caso se expresó: “[t]he spurious class action, however, involves separate causes of action, and is a matter of efficiency to avoid multiplicity of actions. Consequently, each plaintiff must be able to avoid the bar of the statute of limitations without reference to other causes of action.” (Énfasis suplido.) Véanse: Nagler v. Admiral Corporation, 248 F. 2d 319 (2do Cir. 1957); Pennsylvania Co. for Insurances, etc. v. Deckert, 123 F. 2d 979 (3er Cir. 1941).


 La situación del caso Rivera Castillo v. Mun. de San Juan, 130 D.P.R. 683 (1992), se originó con la presentación de una demanda en daños y perjuicios por parte de los comerciantes de la Plaza del Mercado de Río Piedras en contra del Municipio de San Juan y la Autoridad de Energía Eléctrica, a raíz de un incendio ocurrido en las instalaciones de la mencionada plaza. Los comerciantes demandantes solicitaron la tramitación del caso al amparo de la Regla 20 de Procedimiento Civil, supra, con el propósito de certificarlo como un pleito de clase. Luego de varios trámites procesales, el TPI denegó la certificación. En razón de ello, el Municipio de San Juan solicitó la desestimación de la demanda en cuanto a aquellos comerciantes demandantes inclui-dos luego de la denegatoria del pleito de clase, bajo el fundamento de que dichas *392reclamaciones se encontraban prescritas. El TPI declaró sin lugar la solicitud al ex-presar que la demanda no se encontraba prescrita para aquellos comerciantes deman-dantes que se unieron al pleito dentro de un año desde la denegatoria de la tramita-ción del pleito como pleito de clase. De esa determinación acudió ante nos el Municipio de San Juan y adujo que fue errónea la determinación del TPI “al considerar interrum-pido el término prescriptivo con la interposición de la demanda de pleito de clase que no fuera certificada ....” íd., pág. 691. No obstante, este Tribunal confirmó la resolución recurrida. Como se puede observar los hechos del presente caso son claramente dis-tinguibles de los del referido caso.


(35) No surge del expediente de este Tribunal que estos empleados hayan recla-mado la deuda judicial o extrajudicialmente o que el patrono la haya reconocido, lo que hubiese tenido el efecto de interrumpir la prescripción de sus acciones.


 Con. ello se pretende precisar las cuestiones en controversia, acelerar los procedimientos, propiciar las transacciones, evitar sorpresas indeseables en el juicio y perpetuar la prueba. Alfonso Brú v. Trane Export, Inc., 155 D.P.R. 158 (2001); Ades v. Zalman, 115 D.P.R. 514 (1984); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959). Véase, además, R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho pro-cesal civil, San Juan, Michie de Puerto Rico, 1997, pág. 220.


(37) Apéndice, págs. 199-200.


(38) íd., págs. 294-295.


(39) Los procedimientos de descubrimiento de prueba se paralizaron el 23 de enero de 1997, a petición de Syntex, en lo que el TPI resolvía la cuestión de si el pleito se certificaría como uno de clase. Véase Parte I de esta opinión, pág. 13. Luego surge de una vista celebrada por el foro de instancia el 6 de abril de 1999 que Syntex se negó a contestar irnos interrogatorios y requerimientos de admisiones basándose en que el descubrimiento aún continuaba paralizado. íd., pág. 15 esc. 11. Ello a pesar del TPI haber levantado la paralización de los procedimientos el 16 de febrero de 1999. Poste-riormente, una vez reanudado dicho descubrimiento, en abril de 2000, la compañía recurrida unilateralmente negó el acceso de los peticionarios a los expedientes de nómina de los empleados hasta tanto el foro de instancia indicara la fecha en que debía terminar el descubrimiento. íd. Así las cosas, el 29 de julio de 2000, las partes estipu-laron que en un término de 90 días se terminaría el descubrimiento de prueba. íd. No obstante, el 1 de septiembre de 2000, ante una solicitud de los peticionarios para inspeccionar los documentos relacionados al período posterior a la presentación de la demanda original, Syntex negó el acceso a los nuevos documentos requeridos. íd., pág. 16.
Por lo tanto, dada la gran cantidad de paralizaciones, el número de partes involucradas, la complejidad del caso y el derecho que le asiste a los peticionarios para descubrir todo lo relacionado a las reclamaciones que surgieron durante la pendencia del pleito, entendemos que actuó correctamente el TPI al extender el término para inspeccionar los documentos correspondientes.


(40) Apéndice, pág. 295.